EXHIBIT 10.10


SPECIAL RETENTION AWARD AGREEMENT
By this Special Retention Award Agreement dated April 24, 2012 (“Agreement”)
between
Robert A. Riecker (“Executive”) and Sears Holdings Corporation and its
affiliates and subsidiaries (“Sears”) (collectively referred to as the
“Parties”), the Parties intending to be legally bound, and for good and valuable
consideration, agree as follows:
PART A. RETENTION


1.    Retention Awards.
(a)    Executive agrees not to voluntarily terminate his employment with Sears
on or before the date that is twelve (12) months from Executive’s execution of
this Agreement (“Execution Date”). The Execution Date through the date that is
twelve (12) months from the Execution Date shall be referred to herein as the
“1st Retention Period”. In consideration for such Agreement, the Parties agree
that:


(i)    Executive will continue to devote his full productive time and attention
to the performance of Executive’s job duties in his position(s) at Sears through
the 1st Retention Period.
(ii)    Subject to this Section 1 and Section 2 immediately below, if Executive
does not terminate employment with Sears prior to the expiration of the 1st
Retention Period and meets or exceeds performance expectations, as communicated
and discussed with Executive with during the Retention Period, as soon as
administratively feasible after the date that is twelve (12) months from
Execution Date, Sears shall pay Executive a retention award equal to $100,000
(subject to applicable withholding in accordance with Section 6 of Part B
below). Such “1st Retention Award” shall be a special bonus and shall not be
eligible compensation for purpose of any qualified or nonqualified retirement
plan maintained by Sears.
(iii)    The 1st Retention Award is separate from and not in the place of any
annual or other incentive to which Executive may otherwise be or become entitled
with respect to the 1st Retention Period.
(b)    Executive agrees not to voluntarily terminate his employment with Sears
on or before the date that is twenty-four (24) months from the Execution Date.
The date of this Agreement through the date that is twenty-four (24) months from
the Execution Date shall be referred to herein as the “2nd Retention”. In
consideration for such Agreement, the Parties agree that:


(i)    Executive will continue to devote his full productive time and attention
to the performance of Executive’s job duties in his position(s) at Sears through
the 2nd Retention Period.
(ii)    Subject to this Section 1 and Section 2 immediately below, if Executive
does not terminate employment with Sears prior to the expiration of the 2nd
Retention Period and meets or exceeds performance expectations, as communicated
and discussed with Executive with during the Retention Period, as soon as
administratively feasible after the date that is twenty-four (24) months from
Execution Date, Sears shall pay Executive a retention award equal to $100,000
(subject to applicable withholding in accordance with Section 6 of Part B
below). Such “2nd Retention Award” shall be a special bonus and shall not be
eligible compensation for purpose of any qualified or nonqualified retirement
plan maintained by Sears.





--------------------------------------------------------------------------------





(iii)    The 2nd Retention Award is separate from and not in the place of any
annual or other incentive to which Executive may otherwise be or become entitled
with respect to the 2nd Retention Period.
(c)    The 1st Retention Period and 2nd Retention Period may be referred to
collectively herein as the “Retention Period”. The 1st Retention Award and 2nd
Retention Award may be referred to generically herein as the “Retention Award”.


2.        Termination during Retention Period.
(a)    In the event that Executive’s employment is involuntarily terminated by
Sears (other than for misconduct or integrity issues) during the 1st Retention
Period:
(i)    Sears agrees to pay Executive a pro rata portion of the 1st Retention
Award determined based on a fraction, the numerator of which is the number of
days measured from the first day of the 1st Retention Period through Executive’s
termination date and the denominator of which is the total number of days in the
1st Retention Period; which pro rata portion will be paid as soon as
administratively feasible following such termination; and
(ii)    Executive will not be entitled to the 2nd Retention Bonus.
 
(b)    In the event that Executive’s employment is involuntarily terminated by
Sears (other than for misconduct or integrity issues) after the 1st Retention
Period but on or before the expiration of the 2nd Retention Period:
(i)    Sears agrees to pay Executive the full amount of the 1st Retention Award,
if not already paid; and
(ii)    Sears agrees to pay Executive a pro rata portion of the 2nd Retention
Award determined based on a fraction, the numerator of which is the number of
days measured from the first day after the expiration of the 1st Retention
Period through Executive’s termination date and the denominator of which is the
total number of days from and including the first day after the expiration of
the 1st Retention Period through the expiration of the 2nd Retention Period;
which pro rata portion will be paid as soon as administratively feasible
following such termination.
(c)    In the event that Executive’s employment is terminated during the
Retention Period (i) by Sears for misconduct or integrity issues, or (ii)
voluntarily by Executive for any reason (including due to death or disability),
Executive shall not be entitled to any portion of the retention award that has
not already been earned under this Agreement as of such termination.
PART B. MISCELLANEOUS
1.    Confidentiality. Executive recognizes that this Agreement contains
confidential information and agrees that the contents of this Agreement or any
information made available to Executive in the course of entering into this
Agreement shall be considered confidential and shall not be disclosed or
communicated in any manner except: (a) as required by law or legal process or
(b) to Executive’s spouse, domestic partner, or financial/legal advisors, all of
whom shall agree to keep such information confidential; whether this Agreement
is ultimately agreed to or not by Executive. Executive agrees that breach of
this confidentiality obligation is cause for discipline, up to and including
termination as well as reimbursement to Sears for any amounts paid to Executive
pursuant to this Agreement.
2.     Employment-at-Will. This Agreement does not constitute a contract of
employment, and Executive acknowledges that his employment with Sears is
terminable “at-will” by either Party with or without cause and with or without
notice.


2


4/24/2012

--------------------------------------------------------------------------------





3.    Severability. The provisions of this Agreement are severable. If any
provision of this Agreement shall be found invalid, illegal, or unenforceable,
in whole or in part, then such provision shall be modified or restricted so as
to effectuate as nearly as possible in a valid and enforceable way the
provisions hereof, or shall be deemed excised from this Agreement, as the case
may require, and this Agreement shall be construed and enforced to the maximum
extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted or as if such provision(s) had
not been originally incorporated herein, as the case may be.
4.    Future Enforcement or Remedy. Any waiver, or failure to seek enforcement
or remedy for any breach or suspected breach, of any provision of this Agreement
by Sears or Executive in any instance shall not be deemed a waiver of such
provision in the future.
5.    Entire Agreement. This Agreement contains and comprises the entire
understanding and agreement between Executive and Sears and fully supersedes any
and all other agreements or understandings between Executive and Sears with
respect to the subject matter contained herein. Notwithstanding the foregoing,
and for avoidance of doubt, this Agreement shall not void or supersede the
Executive Severance Agreement between the parties (fully executed October 4,
2011). Hereinafter, this Agreement may not be modified except by a written
agreement between the Parties.
6.    Tax Withholding. All amounts payable to Executive under this Agreement
shall be subject to any applicable federal, state or local income and employment
tax withholding requirements.
7.    Assignment. Sears may assign its rights under this Agreement to any
successor in interest, whether by merger, consolidation, sale of assets, or
otherwise. This Agreement shall be binding whether it is between Sears and
Executive or between any successor or assignee of Sears or affiliate thereof and
Executive.
8.    Governing Law. This Agreement will be governed under the internal laws of
the state of Illinois without regard to principles of conflicts of laws.
Executive agrees that the state and federal courts located in the state of
Illinois shall have exclusive jurisdiction in any action, lawsuit or proceeding
based on or arising out of this Agreement, and Executive hereby: (a) submits to
the personal jurisdiction of such courts; (b) consents to the service of process
in connection with any action, suit, or proceeding against Executive; and (c)
waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, venue or service of process.
9.    Counterparts. This Agreement may be executed in one or more counterparts,
which together shall constitute a valid and binding agreement.
EXECUTIVE EXPRESSLY ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED TO SEEK LEGAL
COUNSEL, HAS HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL REGARDING THE
ADVISABILITY OF ENTERING INTO THIS AGREEMENT, HAS CAREFULLY READ THIS AGREEMENT,
FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT, AND IS EXECUTING THIS AGREEMENT
VOLUNTARILY.
IN WITNESS WHEREOF, Executive and Sears, by its duly authorized representative,
have executed this Agreement on the dates stated below, effective as of the date
first set forth above.
EXECUTIVE
 
SEARS HOLDINGS CORPORATION
 
 
 
 
 
/s/ Robert A. Riecker
 
BY: /s/ Dean Carter
 
Robert A. Riecker
 
Dean Carter
 
 
 
 
 
4/24/2012
 
5/11/2012
 
Date
 
Date
 



3


4/24/2012